    Case 3:19-cv-04753 Document 1-19 Filed 02/05/19 Page 1 of 3 PageID: 328




                      
                  EXHIBIT 
                     6 
                    
9/16/2018                                           State of 02/05/19
                   Case 3:19-cv-04753 Document 1-19 Filed    New Jersey Page 2 of 3 PageID: 329

                                                                                                         Search 




                                        OAG Services from A ­ Z             Servicios en Español




        For Immediate Release:                                          For Further Information:
        July 30, 2018                                                               Media Inquiries­
                                                                                          Lee Moore 
        Office of The Attorney General                                                 609­292­4791 
        ­ Gurbir S. Grewal, Attorney General                                                          
                                                                                   Citizen Inquiries­ 
                                                                                       609­984­5828 

         AG Grewal Files Lawsuit to Prevent Imminent Release of
                       Printable­Gun Computer Files
                                                      
        AG Grewal Also Tells Web­Hosting Company That Website Will Be
                                                     Violating Law

                                            Complaint Order Brief
                                            DreamHost Letter
                                            Multistate Letter 3D Firearms


        TRENTON – Attorney General Gurbir S. Grewal filed a lawsuit today seeking to
        prevent a firearms developer from publicly releasing computer files that would enable
        individuals to create untraceable firearms using a 3­D printer. The firearm developer, a
        Texas­based company called “Defense Distributed,” has threatened to release the files to
        the public on Wednesday, August 1, 2018.

        Attorney General Grewal filed the lawsuit in Superior Court in Essex County, seeking a
        temporary restraining order against Defense Distributed and its founder, Cody Wilson.
        The lawsuit follows a cease­and­desist letter that Attorney General Grewal sent the
        company on Thursday, July 26, 2018.

        In a separate letter, Attorney General Grewal informed DreamHost, the web­hosting
        provider, that Defense Distributed’s website will be violating the provider’s Acceptable
        Use Policy. As the letter explains, Defense Distributed impermissibly plans to use the
        website to facilitate imminent violations of New Jersey state law. 

        “These dangerous files would allow anyone – including terrorists, domestic abusers,
        felons, fugitives, and juveniles – to print untraceable assault weapons using a 3D printer
        from the comfort of their own homes,” said Attorney General Grewal. “And because the
        guns would be printed without serial numbers, they would be untraceable by law
        enforcement, making it all the more difficult to solve crimes committed with these
        weapons. Once Defendants open that Pandora’s box, it can never be closed.”

        Defense Distributed made national headlines by developing gun computer files that
        enable consumers to create fully operational firearms with a 3­D printer. The company’s
        founder, Cody Wilson, developed a printable plastic pistol known as the “Liberator .380”
        in 2012 and put the plans online, but was blocked by the federal government. Wilson
        sued, and under a settlement he reached with the U.S. State Department, his company
        can begin releasing computer files for printable guns beginning on August 1.

        But as explained in today’s court filings, publication of those computer files would still
        violate New Jersey law. 

https://nj.gov/oag/newsreleases18/pr20180730b.html                                                                 1/2
9/16/2018                                           State of 02/05/19
                   Case 3:19-cv-04753 Document 1-19 Filed    New Jersey Page 3 of 3 PageID: 330
        New Jersey’s public nuisance law provides a cause of action to hold firearm
        manufacturers accountable – and to enjoin imminent violations of the law – when their
        plans would facilitate the illegal sale of weapons to criminals and other prohibited users,
        and when the manufacturer has done too little to prevent that illegal market from
        developing.

        On Sunday, July 29, 2018, Defense Distributed and the Second Amendment Foundation,
        a gun rights organization, sued Attorney General Grewal in federal district court in
        Austin, Texas, seeking to prevent Attorney General Grewal from preventing the
        publication of the company’s computer files on its website, known as “DEFCAD.” The
        same day, Wilson claimed that he had taken steps to prevent the distribution of those
        files in New Jersey, posting on his personal Twitter account, “Yes, DEFCAD has been
        blocked in New Jersey.” However, as noted in New Jersey’s court filings today, the
        Defense Distributed website remains accessible in New Jersey.

        Also today, Attorney General Grewal joined 20 other state attorneys general in a letter
        criticizing Secretary of State Mike Pompeo and Attorney General Jeff Sessions for
        settling the federal lawsuit against Defense Distributed and urging them to withdraw
        from the settlement before the company publishes the computer files later this week.

        “For years, and as recently as April 2018, the federal government recognized that these
        printable­gun computer files would be a threat to United States national security and
        foreign policy interests,” said Attorney General Grewal. “Although the Secretary of
        State and Attorney General abruptly switched positions – with no good reason – the
        threat remains. I’m proud to lead the fight in New Jersey to stop Wilson and Defense
        Distributed from publishing printable­gun computer files, and I call on the federal
        government to join us in protecting the safety of our residents and our law enforcement
        officers.”

        Follow the New Jersey Attorney General’s Office online at Twitter, Facebook,
        Instagram, Flicker & YouTube. The social media links provided are for reference only.
        The New Jersey Attorney General’s Office does not endorse any non­governmental
        websites, companies or applications.

                                                      ####


         
                                               News Index Page I top
                                                                                                                                 
                                                         Contact Us | Privacy Notice | Legal Statement | Accessibility Statement
    Departmental: OAG Home | Contact OAG | About OAG | OAG News | OAG FAQs
    Statewide: NJ Home | Services A to Z | Departments/Agencies | FAQs
    Copyright © State of New Jersey
                                    
    This page is maintained by OAG Communications. Comments/Questions: email or call 609­292­4925




https://nj.gov/oag/newsreleases18/pr20180730b.html                                                                                  2/2
